DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-7, and 9-13 in the reply filed on July 22, 2021 is acknowledged. Claims 2, 3, 8, 14, and 15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 6, line 2, “the least one” lacks sufficient antecedent basis, rendering the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld et al. (“Schonfeld”, CA 2971507 A1) in view of Makino et al. (“Makino”, US 2004/0092640 A1).
Regarding claims 1, 5-7, and 9, Schonfeld discloses an adhesive composition (abstract) comprising at least one epoxy resin ([0016]) including liquid epoxy resins obtained by reacting BPA or BPF and epichlorohydrin which may have an epoxy equivalent weight of approximately 180 to 195 g/mol ([0022]) or solid epoxy resins obtained by reacting polyphenols such as BPA or BPF with epichlorohydrin ([0023]). Schonfeld teaches including approximately 25% to 60% by weight of the at least one epoxy resin ([0024]).
Schonfeld teaches including rubber particles having a core/shell structure in an amount of 2% to 30% by weight ([0042], [0043]).
Schonfeld teaches including fillers such as silica and calcium oxide in an amount of approximately 0.5 to approximately 10% by weight ([0053]).

However, Makino discloses an adhesive comprising epoxy resin and teaches epoxy hardening agents such as triethylenetetramine, inter alia ([0084]). Given Schonfeld teaches alkylamines as curing agents, it would have been obvious to one of ordinary skill at the effective filing date of the invention to look to Makino for epoxy curing agents such as triethylenetetramine as an exemplary epoxy curing agent.
As to claim 4, Schonfeld teaches catalytically active, substituted ureas, including p-chlorophenyl-N,N-dimethylurea, inter alia ([0051]).
As to claims 10 and 11, Schonfeld does not expressly teach the epoxy resins, SCR particles, inorganic fillers and latent curing agents together constitute at least 93% by weight of the epoxy adhesive. However, the ranges taught by Schonfeld for each of the components can add up to over 93%. Determining the optimal amounts to use would be a matter of design choice, depending on the properties desired. The effect and properties of each of the components is well understood in the art.
As to claims 12 and 13, there is no indication that Schonfeld contains more than 0.25 or 1% of elastomeric compounds terminated in epoxy or epoxy-reactive groups and/or which contain urethane and/or urea groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/Primary Examiner, Art Unit 1746